Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 13 April 2022 has been entered. Claims 1, claim 9 and 17 have been amended.  Claims 1-20 are pending in this Office Action.  Claim 1, claim 9 and claim 17 are independent claim. 
Response to Argument
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Status of Claims
Claims 1-20 are pending, of which claims, of which claim 1, 9 and 17 are in independent form.
The Office's Note:
The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.
Claim Rejections - 35 USC § 103
	 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 rejected under 35 U.S.C. 103 as being obvious over Kumar et al. (US 20190250891 herein after Kumar) and further in view of Krishna et al. (US 20180329690, herein after Krishna).
Claim 1 is rejected, Kumar teaches a method of user interface (UI) testing comprising (Kumar, abstract and paragraph [0082-0083], testing): 
generating, by a computer based system, a wireframe model of the UI(Kumar, US 20190250891, fig. 1, Component 124 – GUI Model and paragraph [0058-0059], As shown in FIG. 1, system 100 may include a model generation system (MGS) 102 that is configured to receive one or more GUI screen images 104 for a GUI as input and generate a GUI model 124 for the GUI based upon the one or more GUI screen images 104. GUI model 124 may then be consumed by one or more downstream model consumers 103, who may generate one or more GUI implementations 110, 112, and 114 of the GUI based upon GUI model 124 substantially free of manual coding. GUI implementations 110, 112, and 114 may be executable by one or more processors to display the GUI on different platforms.  Paragraph [0082-0083].); 
generating, by the computer based system, a code segment from a portion of the wireframe model of the UI(Kumar, fig. 1, Code generator – component 126, GUI Implementation – component 112, and paragraph [0016], The GUI model (e.g., in JSON format) can also be used to generate code in different programming languages, such as markup languages (e.g., HTML or XML) or stylesheet languages (e.g., cascading style sheet (CSS)). Paragraph [0058-0059], As shown in FIG. 1, system 100 may include a model generation system (MGS) 102 that is configured to receive one or more GUI screen images 104 for a GUI as input and generate a GUI model 124 for the GUI based upon the one or more GUI screen images 104. GUI model 124 may then be consumed by one or more downstream model consumers 103, who may generate one or more GUI implementations 110, 112, and 114 of the GUI based upon GUI model 124 substantially free of manual coding. GUI implementations 110, 112, and 114 may be executable by one or more processors to display the GUI on different platforms.  Paragraph [0078], generate code implementations of the GUI, possibly in different programming languages and/or for different platforms, based on, for example, code generation templates 140 for different programming languages and/or for different platforms.  Paragraph [0082-0083].); and 
determining, by the computer based system, whether an error in the code segment exists based on a comparison of an aspect of the wireframe model to an aspect of the code segment(Kumar, paragraph [0082-0083], As described above, model generation system 102 is configured to generate GUI model 124 based upon GUI screen images 104 in an automated manner and substantially free from any manual user interventions. Further, the same GUI model 124 may be used for generating GUI implementations for different devices, platforms, and/or languages. In many cases, GUI model 124 may be used by downstream model consumers to generate GUI implementations in an automated manner. For example, a GUI implementation may be generated based upon GUI model 124 without having to manually write code for the implementation by a developer. In this manner, an executable GUI implementation may be automatically generated from GUI screen images 104, and substantially free from any manual user interventions or having to manually write code or logic for the application. This level of automation can substantially speed up the application development cycle and reduce the development costs. In some embodiments, GUI model 124 may also be used to generate tests for automating the testing of GUI implementations.);  
Kuma does not explicitly teach
generating, by a designer utilizing the computer based system, an updated code segment from the portion of the wireframe model of the UI in response to determining an error in the code segment exists; 
saving, in a UI modifier module, (a) the updated code segment, and (b) notes of the designer regarding the updated code segment; and 
utilizing a recorder, making the updated code segment and the designer's notes regarding the updated code segment immediately available to a development team
However, Krishnan teaches
generating, by a designer utilizing the computer based system, an updated code segment from the portion of the wireframe model of the UI in response to determining an error in the code segment exists(Krishnan, US 20180329690, paragraph [0016], In various implementations, an individual code template can be pre-populated with source code written in the determined programming language. The source code pre-populated in a code template can be “base” code such that it provides a good starting point for a developer to understand the functionality being coded, yet also enables the developer to make changes that are tailored to a particular computer program and/or the desires of the development team of the particular computer program. Consequently, a code template is interactive and is output (e.g., displayed) so that a developer can provide input to update the source code (e.g., modify pre-populated code, add new code, delete pre-populated code, etc.). Furthermore, a sequence of code templates can provide an initial structure for one or more code solutions required to implement the computer program being developed.  Paragraph [0030], Consequently, via the use of code templates 112, 114 associated with the identified characteristics that are presented to a developer, structured code solutions 110 can be efficiently finalized and verified. That is, a developer is not required to generate or write the code from scratch but rather review code templates that are pre-populated with source code, update the pre-populated source code, and/or make a selection of coding options 116 so that the code solutions 110 can be finalized.  Fig. 3 and paragraph [0050-0051],  At 312, user input to modify the code templates is received. For example, a developer can interact with the displayed code templates to: review the pre-populated code, provide changes to the pre-populated code, add to the pre-populated code, and/or make selections of embedded coding options configured to further import code into the code template (as further described herein with respect to FIG. 4). In various implementations, the code output module 222 is configured to provide a visual distinction in association with areas of the code templates that need to be updated with specific code (e.g., a highlighted area).  ); 
saving, in a UI modifier module, (a) the updated code segment, and (b) notes of the designer regarding the updated code segment(Krishnan, fig. 3 and paragraph [0051-0052], At 314, the code templates are updated based on the user input. In various examples, upon receiving an instruction indicating that the user wants to view the next code template(s), the process returns to 310 and the code output module 222 can output, following the output of the first or previous code templates, one or more second or subsequent code templates associated with one or more second or subsequent components illustrated in the diagram 228 (e.g., based on the recognized structure, interactions, and behavior). Accordingly, the tool 106 is configured to provide the code templates for the design architecture in a structured and ordered format based on the characteristics of the components. A subset of the set of code templates output can be associated with a code solution.  Paragraph [0029], a description of the features associated with a coding option may also be displayed to help the developer make a decision on which option to select.  Paragraph [0059], FIG. 5 is a schematic diagram 500 illustrating an association 502 between a portion of code in a code template 504 (e.g., displayed via a user device 206) and coding options 506 that are made available for the portion of code via a particular programming platform 240 (e.g., optimal design patterns, best practices, etc.). An individual coding option 506 can include a description (e.g., the features, when the options should be used, etc.) and the actual code with which the code template 504 is to be populated, and the coding options 506 along with their descriptions and code are stored in a datastore 508 implemented via the service provider 204 and associated with the programming platform 240.); and 
utilizing a recorder, making the updated code segment and the designer's notes regarding the updated code segment immediately available to a development team(Krishnan, paragraph [0063-0064], At 602, a code template for a programming language is created. For example, a creator of the code template can write the code to serve as the pre-populated code when the code template is used for future development of computer programs.  Paragraph [0065-0066], In various examples, at 606, a portion of code in the code template is associated with different coding options. For example, the creator of the code template can determine that the portion of code can be implemented differently, and thus, can insert into the code template an instruction to (i) automatically select a coding option based on particular characteristics or (ii) access a programming platform 240 to identify the different coding options (e.g., in accordance with design patterns and best practices).)
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Krishnan into Kumar’s invention to provide a tool for use in association with the development of a computer program.  A code template provides code in an intermediate form, such that the code is efficiently reviewed and revised by a developer before it is finalized, thus the developer is no longer required to create all the code from scratch as suggested by Krishnan (See abstract and summary of the invention.).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Kumar and Krishnan teach the method of claim 1, 
further comprising generating, by the computer based system, a resulting UI from the code segment, wherein the comparison of the aspect of the wireframe model to the aspect of the code segment comprises comparing, by the computer based system, the resulting UI to the wireframe model to determine the error in the code segment(Kumar, paragraph [0016], The GUI model (e.g., in JSON format) can also be used to generate code in different programming languages, such as markup languages (e.g., HTML or XML) or stylesheet languages (e.g., cascading style sheet (CSS)). Paragraph [0078], In certain embodiments, downstream model consumers 103 may include one or more code generators 126, 128, and 130 that are configured to take GUI model 124 as input and generate code implementations of the GUI, possibly in different programming languages and/or for different platforms, based on, for example, code generation templates 140 for different programming languages and/or for different platforms… A GUI implementation may be compiled (or interpreted, or some other processing performed on it) to generate an executable version of the GUI.  Paragraph [0082-0083], GUI model 124 may also be used to generate tests for automating the testing of GUI implementations.).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Kumar and Krishnan teach the method of claim 1, 
further comprising selecting, by the computer based system, a sample code portion from a set of predetermined test cases based on the wireframe model, wherein the comparison of the aspect of the wireframe model to the aspect of the code segment comprises comparing, by the computer based system, the sample code portion to the code segment to determine the error in the code segment(Kumar, paragraph [0016], The GUI model (e.g., in JSON format) can also be used to generate code in different programming languages, such as markup languages (e.g., HTML or XML) or stylesheet languages (e.g., cascading style sheet (CSS)). Paragraph [0078], In certain embodiments, downstream model consumers 103 may include one or more code generators 126, 128, and 130 that are configured to take GUI model 124 as input and generate code implementations of the GUI, possibly in different programming languages and/or for different platforms, based on, for example, code generation templates 140 for different programming languages and/or for different platforms… A GUI implementation may be compiled (or interpreted, or some other processing performed on it) to generate an executable version of the GUI.  Kumar, paragraph [0082-0083], In some embodiments, GUI model 124 may also be used to generate tests for automating the testing of GUI implementations).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1, Kumar and Krishnan teach the method of claim 2, further comprising: 
determining, by the computer based system, at least one of a window size, a window geometry, a UI element location, a UI element shape, a UI element size, a UI element function, a button, a button function, and a color, in response to comparing the resulting UI (Kumar, paragraph [0082-0083], In some embodiments, GUI model 124 may also be used to generate tests for automating the testing of GUI implementations.  Krishnan, paragraph [0048-0051], A visual relationship can comprise: a first component visually illustrated on top of (e.g., over) a second component in a diagram, a visual connection (e.g., an arrow or a line) between a first component and a second component in the diagram, a visual position of a first component in a sequence of components in the diagram (e.g., position of a component in a flow chart), a first visual position of a first component compared to a second visual position of a second component in the diagram (e.g., a measured distance or spacing between components), or a size of a first component compared to a size of a second component in the diagram.  Paragraph [0052],  verify the code solution.  Paragraph [0003], verify that it executes correctly).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1, Kumar and Krishnan teach the method of claim 1, 
further comprising determining, by the computer based system, whether a second error in the code segment exists based on a second comparison of the aspect of the wireframe model to the aspect of the updated code segment(Kumar, paragraph [0082-0083], In some embodiments, GUI model 124 may also be used to generate tests for automating the testing of GUI implementations.  Krishnan, paragraph [0048-0052],  At 316, once code templates that are part of a code solution are reviewed, updated, and/or approved by the user, the code solution is verified. For example, the tool 106 can analyze the syntax and semantics of the code solution and determine that the code solution will execute properly. In some implementations, the tool 106 uses an application programming interface (API) to interact with an external programming platform 240 to verify the code solution.).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Kumar and Krishnan teach the method of claim 1, 
further comprising adding, by the computer based system, the code segment to a set of predetermined test cases to generate a new set of predetermined test cases((Kumar, paragraph [0082-0083], As described above, model generation system 102 is configured to generate GUI model 124 based upon GUI screen images 104 in an automated manner and substantially free from any manual user interventions. Further, the same GUI model 124 may be used for generating GUI implementations for different devices, platforms, and/or languages. In many cases, GUI model 124 may be used by downstream model consumers to generate GUI implementations in an automated manner. For example, a GUI implementation may be generated based upon GUI model 124 without having to manually write code for the implementation by a developer. In this manner, an executable GUI implementation may be automatically generated from GUI screen images 104, and substantially free from any manual user interventions or having to manually write code or logic for the application. This level of automation can substantially speed up the application development cycle and reduce the development costs. In some embodiments, GUI model 124 may also be used to generate tests for automating the testing of GUI implementations.).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 6, Kumar and Krishnan teach the method of claim 6, 
further comprising saving, by the computer based system, the set of predetermined test cases to a cloud based library(Kumar, paragraph [0082-0083], As described above, model generation system 102 is configured to generate GUI model 124 based upon GUI screen images 104 in an automated manner and substantially free from any manual user interventions. Further, the same GUI model 124 may be used for generating GUI implementations for different devices, platforms, and/or languages. In many cases, GUI model 124 may be used by downstream model consumers to generate GUI implementations in an automated manner. For example, a GUI implementation may be generated based upon GUI model 124 without having to manually write code for the implementation by a developer. In this manner, an executable GUI implementation may be automatically generated from GUI screen images 104, and substantially free from any manual user interventions or having to manually write code or logic for the application. This level of automation can substantially speed up the application development cycle and reduce the development costs. In some embodiments, GUI model 124 may also be used to generate tests for automating the testing of GUI implementations.  Fig. 3 and paragraph [0089], server.  Fig. 18 and paragraph [0046], a cloud-based system environment.).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 1, Kumar and Krishnan teach the method of claim 1, 
further comprising analyzing, by the computer based system, source code to verify an existence of a UI element(Kumar, paragraph [0082-0083], In some embodiments, GUI model 124 may also be used to generate tests for automating the testing of GUI implementations.  Krishnan, paragraph [0048-0051], A visual relationship can comprise: a first component visually illustrated on top of (e.g., over) a second component in a diagram, a visual connection (e.g., an arrow or a line) between a first component and a second component in the diagram, a visual position of a first component in a sequence of components in the diagram (e.g., position of a component in a flow chart), a first visual position of a first component compared to a second visual position of a second component in the diagram (e.g., a measured distance or spacing between components), or a size of a first component compared to a size of a second component in the diagram.  Paragraph [0052],  verify the code solution.  Paragraph [0003], verify that it executes correctly.).  
As per claim 9, this is the device claim to the method claim 1. Therefore, it is rejected for the same reasons as above.

As per claim 10, this is the device claim to the method claim 2. Therefore, it is rejected for the same reasons as above.

As per claim 11, this is the device claim to the method claim 3. Therefore, it is rejected for the same reasons as above.

As per claim 12, this is the device claim to the method claim 4. Therefore, it is rejected for the same reasons as above.

As per claim 13, this is the device claim to the method claim 5. Therefore, it is rejected for the same reasons as above.

As per claim 14, this is the device claim to the method claim 6. Therefore, it is rejected for the same reasons as above.

As per claim 15, this is the device claim to the method claim 7. Therefore, it is rejected for the same reasons as above.

As per claim 16, this is the device claim to the method claim 8. Therefore, it is rejected for the same reasons as above.

As per claim 17, this is the product claim to the method claim 1. Therefore, it is rejected for the same reasons as above.

As per claim 18, this is the product claim to the method claim 2. Therefore, it is rejected for the same reasons as above.

As per claim 19, this is the product claim to the method claim 3. Therefore, it is rejected for the same reasons as above.

As per claim 20, this is the product claim to the method claim 4. Therefore, it is rejected for the same reasons as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139 and fax number is (571)270-8139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199